I find myself unable to agree to the conclusion of the majority of the court that the circumstances in this case were sufficient to submit to the jury the issue as to whether there was a deed executed from De Zavalla to Emily Hand. I have no doubt, however, that it is the law in this state that a conveyance of real property may be established by circumstances; but it seems to me that before such circumstances are sufficient to submit to the issue of such conveyance they must be such as that no other reasonable presumption could be drawn from them than that there was a deed. To illustrate more clearly my point, we may arrive at it in this way: The statutory law of limitation is but a declaration by statute that, given possession for a certain length of time, with certain acts of ownership, a grant will be presumed. I can see that there might be circumstances, not dependent in any way on possession, which would clearly and directly indicate that there had been a deed; but to hold broadly that mere possession for an indefinite length of time, not sufficient under the statutes of limitation, is sufficient to raise a presumption of a deed is, to my mind, unsound.
The case of Brewer v. Cochran, 45 Tex. Civ. App. 179, 99 S.W. 1033, perfectly illustrates my idea. In that case, the deed sought to be proven by circumstantial evidence was indicated by a letter from the land agent to the grantee, saying, in effect, that he had about closed up the trade for sale of the land to the grantee, that he would need certain other money to pay for it with, and an item from an account book kept by the grantee, showing that he had sent the money. It was held these circumstances were sufficient to submit to the jury on the issue of whether or not such deed was made; and it is evident that the holding was correct. Here were circumstances which directly indicated that the deed had been made. I can conceive, also, that there might be circumstances under which mere possession by one party, with lack of claim by the other party, would be sufficient evidence to submit an issue to the jury whether a deed was made from one to the other; but I do not find circumstances in this case which I believe sufficient, under the decision, to have submitted such an issue on. To state it briefly, in 1835 title to three leagues was vested in Lorenzo De Zavalla, Jr.; in 1850 George Young bargained with Emily Hand and her husband *Page 630 
for 2,000 acres of these three leagues. Young placed a loghouse thereon and a man is possession; in '52 Young moved upon the land; in '54 Emily Hand and husband conveyed the same to Young by deed. Lorenzo De Zavalla, at an early date, moved to the state of Yucatan, in the republic of Mexico; the only testimony as to whether or not he still laid claim to the land was negative in its character; one of two witnesses stating that they had never heard of any claim by him to the land. In '77 Emily Hand recovered a judgment against De Zavalla, issued execution, and levied it upon the three leagues of land above described. Under the execution and levy, the land was conveyed by the sheriff, in '77, to Emily Hand and others. In 1880 Emily Hand conveyed to De Zavalla by quitclaim all of her right, title, and interest. It seems to me that these two transactions tend to rebut any presumption that there had formerly been a deed from De Zavalla to Emily Hand, and the mere fact that De Zavalla acquires his title back from Emily Hand tends to show that he was claiming the land. In 1896 he executed a power of attorney to one Davis to sue for and recover all lands of his in the state of Texas. I think the case lacks entirely the element of absolute nonclaim by De Zavalla, and I think, when we consider that De Zavalla was away for long years in Yucatan, that in the nature of things there might be an apparent lack of claim by him; that the testimony is totally insufficient to presume that, because the Youngs (not Emily Hand) were in possession, and because De Zavalla, who was away, was not actively asserting his rights, the only presumption which could arise was that he had conveyed the land to Emily Hand. We have here no circumstances of any nature directly tending to show a deed from De Zavalla to Emily Hand. We have possession by Emily Hand's grantees, continued for long years, and it seems to me the true test is, Was this possession sufficient under the statutes of limitation? If it was not, the mere fact of occupancy, on the one hand, absence and nonactive assertion of title, on the other hand, is not in my judgment, especially when coupled with Emily Hand's attempt to acquire later the title, sufficient to have submitted the issue to the jury of whether or not a deed was made from De Zavalla to Emily Hand; if it is, as the opinion of the majority indicates, it seems to me a very dangerous doctrine, one which, in effect, wipes out the statute of limitation, which enables almost any case, on any state of facts, to be submitted to a jury to inquire whether they think or can imagine that there may have been a deed between the parties.
For the reasons indicated, I am unable to agree with the opinion of the majority in this case.